        Case 1:21-cv-01364-EPG Document 6 Filed 09/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNATHAN SETH HARPER,                            Case No. 1:21-cv-01364-EPG
12                       Plaintiff,
13           v.                                         ORDER REQUESTING RESPONSE FROM
                                                        KINGS COUNTY SHERIFF’S OFFICE
14    DAVID ROBINSON, et al.,                           REGARDING PLAINTIFF’S MOTION FOR
                                                        TEMPORARY RESTRAINING ORDER AND
15                       Defendants.                    PRELIMINARY INJUNCTION
16                                                      (ECF No. 3)
17                                                      ORDER DIRECTING CLERK OF COURT TO
                                                        SERVE THE KINGS COUNTY SHERIFF
18                                                      AND KINGS COUNTY COUNSEL WITH A
                                                        COPY OF THIS ORDER AND PLAINTIFF’S
19                                                      MOTION FOR TEMPORARY
                                                        RESTRAINING ORDER AND
20                                                      PRELIMINARY INJUNCTION (ECF NO. 3)
21
            Plaintiff Jonathan Seth Harper (“Plaintiff”) is a prisoner proceeding pro se and in forma
22
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
23
             Plaintiff filed the complaint commencing this action on September 13, 2021. (ECF No.
24
     1.) The complaint generally alleges that the Kings County Jail’s mail policy regarding pro se
25
     indigent inmates is unconstitutional and Kings County Jail staff confiscated Plaintiff’s legal
26
     papers during a search of his cell on July 7, 2021. (See id.) On September 13, 2021, Plaintiff also
27
     filed a motion for temporary restraining order and injunction which, among other things, seeks to
28
                                                        1
        Case 1:21-cv-01364-EPG Document 6 Filed 09/15/21 Page 2 of 2


 1   compel Kings County Jail to reverse the legal mail policy and return Plaintiff’s legal papers.

 2   (ECF No. 3.)

 3          While the complaint has not yet been screened, because of the nature of Plaintiff’s

 4   allegations, the Court will request a response from the Kings County Sheriff’s Office to Plaintiff’s

 5   motion for temporary restraining order and injunction.

 6          Accordingly, IT IS HEREBY REQUESTED that, within twenty-one (21) days from the

 7   date of service of this order, the Kings County Sheriff’s Office file a response to Plaintiff’s

 8   motion for temporary restraining order and preliminary injunction. The Kings County Sheriff’s

 9   Office is further requested to serve Plaintiff with a copy of its response. Plaintiff may file a reply

10   in support of the motion within seven (7) days of service of the response.

11          Additionally, IT IS HEREBY ORDERED that the Clerk of Court is directed to serve the

12   Kings County Sheriff’s Office and the Kings County Counsel with a copy of this order and a copy

13   of Plaintiff’s motion for temporary restraining order and preliminary injunction (ECF No. 3).

14
     IT IS SO ORDERED.
15

16      Dated:      September 15, 2021                           /s/
17                                                       UNITED STATES MAGISTRATE JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                         2
